DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered. 

Claim Status
Claims 1-4 and 6-21 are pending. Claim 5 has been canceled. Claims 1, 14, and 20 have been amended. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “in response to detecting operation,” should read --in response to a detecting operation--  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiotani et al. (4,796,440), hereafter referred to as “Shiotani.”
Regarding Claim 14: Shiotani further teaches a method of processing a food product (ice cream, title) stored in a storage container (25), the method comprising: providing a storage container (25) in fluid communication with a blending apparatus (see Figure 2), wherein a food product (ice cream, title) stored by the storage container (25) is dispensable from the storage container (25) by flowing into the blending apparatus ( 27 via feed entry 29c) and then out of the blending apparatus (27 via cylinder 33) through a dispenser (51a controlled by handle 108); receiving a request for the food product (by user, moving 53); enabling flow of the food product vertically through a vertically-oriented opening (33d) in a bottom of the 
Regarding Claim 15: Shiotani further teaches wherein receiving a request for the food product (ice cream, title) comprises detecting operation of the dispenser (51) by a user (person pulling handle 53).
Regarding Claim 17: Shiotani further teaches wherein shearing the food product in the blending apparatus (Figure 2) comprises at least partially breaking down the food product (food confection, title) into particles smaller than particles (by shearing with blades 61, 31e, 31b) of the food product in the storage container (25).
Regarding Claim 18: Shiotani further teaches wherein enabling flow of the food product (title, ice cream) into the blending apparatus (Figure 2) comprises operating a mixing apparatus (blades 31 and 31f) in the storage container (25).
Regarding Claim 19: Shiotani further teaches wherein enabling flow of the food product into the blending apparatus comprises inducing flow of the food product by gravity or fluid pressure (placing food into the chamber 25 via 29c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. (4,796,440), hereafter referred to as “Shiotani,” in view of Rahauser (3,276,633).
Regarding Claim 1: Shiotani teaches a method of processing a food product (ice cream, title), the method comprising: providing the food product (ice cream, title) in a storage container (25), the food product having a frozen portion (Column 2, lines 15-22) and a non-frozen portion (ice cream material, Column 5, 8-18) in the storage container (25), the frozen portion having a granular size (via 31b and 61);
mixing the frozen portion of the food product with the non-frozen portion of the food product (via blades 31d, 31f) within the storage container (25);
flowing the frozen portion and non-frozen portion (via 29c) vertically through a vertically-oriented opening (opening 33d of cylinder 33) in a bottom of the storage container (25, see Figure 2), into contact with a shearing apparatus (31b and 61);
shearing at least the frozen portion with the shearing apparatus (31b and 61), thereby reducing the granular size of the frozen portion (Column 7, lines 50-59).
Shiotani fails to teach wherein the shearing is performed in response to detecting operation of a dispenser.
Rahauser teaches wherein a shearing is performed in response to detecting operation of a dispenser (handle 108 pulled on discharge part 72 to engage pin 96 into 98 to start motor 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the shearing is performed in response to detecting operation of a dispenser to the structure of Shiotani as taught 
Regarding Claim 2: Shiotani further teaches wherein flowing the frozen portion (from 29c) and non-frozen portion (from 29c) into contact with the shearing apparatus (31b) comprises moving at least some of the frozen portion and at least some of the non-frozen portion from a first area of the storage container (25) into a second area of the storage container (into 33).
Regarding Claim 3: Shiotani further teaches wherein flowing the frozen portion (in 25) and non-frozen portion (introduced into 29c) into contact with the shearing apparatus (31b) comprises moving at least some of the frozen portion and at least some of the non-frozen portion from the storage container (25) into a shearing chamber (33).
Regarding Claim 4: Shiotani further teaches further comprising continuously shearing the food product (ice cream, title) using the shearing apparatus (via 17).
Regarding Claim 6: Shiotani further teaches further comprising shearing a discrete amount of the food product (ice cream, title) by the shearing apparatus (31b) in response to a request for the food product (lever 53 pulled).
Regarding Claim 7: Shiotani further teaches further comprising adding an additional ingredient into the discrete amount of the food product (via 29c, Column 5, lines 8-18).
Regarding Claim 8: Shiotani fails to teach wherein the food product is at least partially frozen by moving non-frozen portions of the food product into contact with a refrigerated element in the storage container. 
 wherein a food product is at least partially frozen by moving non-frozen portions of a food product (Column 2, lines 58-72) into contact with a refrigerated element (12) in a storage container (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the food product is at least partially frozen by moving non-frozen portions of the food product into contact with a refrigerated element in the storage container to the structure of Shiotani as taught by Rahauser in order to advantageously maintain the freezing or chilling temperatures of the frozen confection (see Rahauser, Column 2, lines 58-72).   
Regarding Claim 9: Shiotani fails to teach wherein the food product is
at least partially frozen by refrigerating the storage container sufficient to freeze at least some of the non-frozen portion of the food product.
Rahauser teaches wherein a food product is at least partially frozen by refrigerating a storage container (18) sufficient to freeze at least some of a non-frozen portion of the food product (Column 2, lines 58-72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the food product is at least partially frozen by refrigerating the storage container sufficient to freeze at least some of the non-frozen portion of the food product to the structure of Shiotani as taught by Rahauser in order to advantageously maintain the freezing or chilling temperatures of the frozen confection (see Rahauser, Column 2, lines 58-72).   
Regarding Claim 10: Shiotani further teaches wherein mixing the food product (ice cream, title) comprises substantially evenly distributing the frozen portion among 
Regarding Claim 11: Shiotani further teaches wherein the shearing apparatus (31b) at least partially rotates in a vertical plane (along shaft 31a) to shear the frozen portion (see Figure 2).
Regarding Claim 12: Shiotani further teaches wherein the shearing apparatus (31b) at least partially rotates in a horizontal plane (around 31a in rotation) to shear the frozen portion (see Figure 2).
Regarding Claim 13: Shiotani further teaches further comprising dispensing the food product after being sheared by the shearing apparatus (product exits 51a; Column 2, lines 15-21).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. (4,796,440), hereafter referred to as “Shiotani,” in view of Rahauser (3,276,633).
Regarding Claim 16: Shiotani fails to teach wherein operation of the dispenser by the user engages the blending apparatus. 
Rahauser teaches wherein operation of a dispenser by a user engages a blending apparatus (pin 96 into 98 to activate motor 50, Column 5, lines 46-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein operation of the dispenser by the user engages the blending apparatus to the structure of Shiotani as taught by Rahauser in order to advantageously provide start the confection process when the product is wanted (see Rahauser, Column 5, lines 35-45). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. (4,796,440), hereafter referred to as “Shiotani,” in view of An (/US 2006/0059939 A1), hereafter referred to as “An.”
Regarding Claim 20: Shiotani teaches a method of processing a food product (Ice Cream, title), the method comprising: providing a storage container (20) containing a food product (ice cream, via 29c); receiving a request for the food product upon operation of a dispenser (pulled handle 53) and in response to receiving the request (pull of handle 53), moving the food product vertically through a vertically-oriented opening (33d) in a bottom of the storage container (25). 
Shiotani fails to teach a rotor-stator assembly connected to the storage container, the rotor-stator assembly having a rotor, a stator, and an exit opening; in response to receiving the request, moving the food product into contact with a horizontal surface of the rotor; rotating the rotor to direct the food product along the horizontal surface to a position under an angled surface of the stator; shearing the food product between the angled surface of the stator and an angled surface of the rotor, the angled surface of the rotor being positioned radially outward relative to the horizontal surface; advancing the food product to the exit opening of the rotor-stator assembly. 
An teaches using a rotor-stator assembly (41 and 42) connected to a storage container (40), the rotor-stator assembly (41 and 42) having a rotor (42), a stator (41), and an exit opening (41C); moving the food product (ice) into contact with a horizontal surface (at 41d, see bottom of Figure 5) of the rotor (42); rotating (via 43 and 44) the rotor (42) to direct the food product (ice) along the horizontal surface (42c) to a position under an angled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotor-stator assembly connected to the storage container, the rotor-stator assembly having a rotor, a stator, and an exit opening; moving the food product into contact with a horizontal surface of the rotor; rotating the rotor to direct the food product along the horizontal surface to a position under an angled surface of the stator; shearing the food product between the angled surface of the stator and an angled surface of the rotor, the angled surface of the rotor being positioned radially outward relative to the horizontal surface; advancing the food product to the exit opening of the rotor-stator assembly to the structure of Shiotani as taught by An in order to advantageously use well-known structure to grind particles as a substitute/ known equivalent structure (see MPEP 2144.06 I and II) that is can pulverize particles (see An paragraph [0043], lines 12-15). 
Regarding Claim 21: Shiotani modified supra further teaches further comprising advancing the food product (title, ice cream, of Shiotani) between the stator (27 of Lowe) and a vertical surface of the rotor (19 of Lowe) before advancing the food product .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando (4,745,773).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                     
                                                                                                                                                                                                   
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763